DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; claims 6-8 are withdrawn.
This action is Final.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Applicant is reminded of the duty to disclose information under 37 CFR 1.56. For example, anything pertinent from prosecutions of the claimed subject matter from other Offices.

Claim Objections
Claims 3 and 9 are objected to because of the following informalities:  Claim 3: “the heart” should read “a heart”; “the circulatory system” should read “a circulatory system”. Claim 9 “wherein the placing step” should read “wherein the placing”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 5, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended claim 5 and added new claim 20 which recite the features of “wherein the end of the wireless medical implant contains a second temperature transducer that is exposed to blood flowing in the organ, and the method further comprises wirelessly and continuously measuring cardiac output by wirelessly and continuously obtaining temperature measurements with the second temperature transducer to generate the thermodilution curve” and “wherein the end of the wireless medical implant contains a second temperature transducer that is exposed to blood flowing in the organ, and the method further comprises wirelessly and continuously measuring cardiac output by wirelessly and continuously obtaining temperature measurements with the second temperature transducer to generate the thermodilution curve”, respectively, which are rejected for being new matter. Applicant makes reference to paragraph 17 for support of the specific features and functional limitations being claimed, but paragraph 17 scope is merely that a wireless implant can contain one or more temperature sensors, as well as other sensors. This does not support the scope being claimed that the end contains two temperature sensors and the second sensor generates the claimed thermodilution curve. Clearly the passage does not explicitly support the features claimed. It is unclear on the face what passages support this scope as the terms are not present 1:1 in the disclosure as filed. Applicant is invited to explain support with citation and explanation if not readably apparent for implicit/inherent support. As such, one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed.
Regarding claim 18, the limitations are rejected for lack of adequate written description for the scope being claimed in view of the amendments to claim 1 which requires measurements of a patient seated or standing and performing an activity comprising levels of exercise. While the support for independent claims is a stretch between two sentences in paragraph 30, the examiner fails to see how the list of medical settings of claim 18 is supported for such requirements and appears to be a merge of different embodiments outside the scope of applicant’s invention at the time the application was filed. Applicant is invited to explain support for each feature of claim 18 in view of requirement for standing or sitting and performing exercise. As such, one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 20, the limitations “continuously measuring cardiac output by wirelessly and continuously obtaining temperature measurements with the second temperature transducer to generate the thermodilution curve” render the claims indefinite. The independent claims recite the similar features “wirelessly and continuously measuring cardiac output by wirelessly and continuously obtaining temperature measurements with the temperature transducer of the wireless medical implant downstream of the site where the substance was introduced to generate a thermodilution curve from which reproducible calculations of cardiac output are obtained”. However, claims 5 and 20 are claimed in such a manner that the required steps replace the required features achieved through the “temperature sensor”. It is unclear what applicant is intending to claim by the double inclusions of completing the same steps with two different sensors and data which achieve the same claimed result of the same thermodilution curve. It is unclear how the second measurements are being used with the independent claim measurements as the disclosure as filed is silent to any aspect of data processing of two different temperature sensors, merely that one or more temperature sensor may be present in an implant in paragraph 17. As such, the metes and bounds of the claim are unclear which renders the claim indefinite.
Regarding claim 18, the list of medical settings renders the claim indefinite in view of the requirement to claim 1 that the measurements are when a patient is sitting or standing and performing exercises. It is unclear how each of these settings can perform this method with these requirements of claim 1 and alternative requirements of claim 18. For example, it is unclear how the claimed process can be achieved during an operation. As such, the metes and bounds of the claim are unclear which renders the claim indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant has amended claim 5 and included new claim 20 which recites similar limitations “continuously measuring cardiac output by wirelessly and continuously obtaining temperature measurements with the second temperature transducer to generate the thermodilution curve” which under a broadest reasonable interpretation appear to replacing such completion of process limitations from the independent claim structures/data with new/different structures and data to generate the same claimed result which does not further limit the required features of the independent claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goedje et al. (Goedje, US 2007/0287929) in view of Najafi et al. (Najafi, US 2009/0005656) and Ganz (Ganz et al., Measurement of Blood Flow in the Femoral Artery in Man at Rest and during Exercise by Local Thermodilution, Circulation, XXX, 7/1964, p. 86-89).
Regarding claim 1, Goedje teaches a method of measuring cardiac output of a subject using a medical device (see entire document, especially Figures 1-2 [0023]), the method comprising: 
placing the medical device in an organ of the subject such that an end of the medical device containing a temperature transducer is exposed to blood flowing in the organ (see entire document, especially Figures 1-2, temperature sensor 21); 
introducing a substance into the blood flowing at a site so that the medical device is downstream of the site where the substance was introduced, the substance being at a different temperature than the blood flowing through the organ (conventional thermodilution step, see entire document, especially Figures 1-2, [0019]); and 
continuously measuring cardiac output by continuously obtaining temperature measurements with the temperature transducer of the medical device downstream of the site where the substance was introduced to generate a thermodilution curve from which reproducible calculations of cardiac output are obtained (see entire document, especially Figures 1-2, [0022]-[0024]).
However, the limitations of the medical device being a wireless medical implant, placing the wireless medical implant in a wall of an organ of the subject, wirelessly obtaining the temperature data while the subject is in a seated or standing position and performing an activity comprising levels of exercise are not directly taught.
Applicant did not traverse the Official Notice of original claim 5, and thus the statement (“in the alternative OFFICAL NOTICE that the claimed alternative positions are well-known in the art for making diagnostic measurements” in reference to limitations of supine, seated, standing) has become applicant admitted prior art that the body position for measurement is seated or standing.
Najafi teaches a related system as it measures temperatures of a user (see entire document, especially [0028]), and teaches the medical device being a wireless medical implant, placing the wireless medical implant in a wall of an organ of the subject and wirelessly obtaining the data (see entire document, especially [0012], [0028], Figures 10-11, [0055], claim 20, [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known temperature sensor for another to obtain predictable results of measuring temperature over time in a cardiovascular system of a patient in order to monitor temperature during a thermodilution process and monitor temperature during other times which will allow for infection detections and other adverse situations to be measured in the patient, as well as repeatability of thermodilution measurements without the need to place a femoral artery catheter each time measurements are being conducted.
Ganz teaches a related method, and includes teaches of monitoring continuous thermodilution curves (see Figure 2) of people at rest and during exercise (see title), where the exercise is in a seated position by way of bicycle ergometer (see p. 87 right column), and provides teachings that suggest femoral artery thermodilution measurements at exercise are effective the same as measurements for thermodilution at rest (see discussion p. 89 left column). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of measuring cardiac outputs of patients during exercise in order to stress test/assess the patient cardiac health/status with a reliable measurement.
Regarding claim 2, the limitations are met by Goedje in view of Najafi and Ganz, where Najafi teaches telemetrically communicating with the wireless medical implant to obtain a reading of the temperature measurements (see entire document, especially [0028], [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of transmitting data wirelessly between implanted sensors and external processing in order to reduce wires connections (tethering) to patients and to allow for receiving and processing of data.
Regarding claim 3, the limitations are met by Goedje in view of Najafi and Ganz, where Goedje teaches wherein the organ is chosen from the group consisting of a chamber of the heart, a vein, or an artery of the circulation system of the subject (see entire document, especially Figures 1-2, femoral artery).
Regarding claim 5, the limitations are met by Goedje in view of Najafi and Ganz, where the combination teaches wherein the end of the wireless medical implant contains a second temperature transducer that is exposed to blood flowing in the organ (see Najafi [0027] Illustrated in FIGS. 2a through 13 are monitoring systems and components thereof that implement one or more implantable sensors configured to be placed through an external wall of an internal organ for monitoring one or more physiological parameters within an internal cavity of the organ. [0028] For example, the transducer 62 could be configured to sense temperature, flow, acceleration, vibration, pH, conductivity, dielectric constant, and chemical composition, including the composition and/or contents of a biological fluid, for example, oxygen, carbon dioxide, glucose, gene, hormone, or gas content of the fluid), and the method further comprises wirelessly and continuously measuring cardiac output by wirelessly and continuously obtaining temperature measurements with the second temperature transducer to generate the thermodilution curve (see Goedje Figures 1-2, [0022]-[0024]; see Najafi [0012], [0028], Figures 10-11, [0055], claim 20, [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include more than one temperature sensor in the substituted monitoring system implant location in order to allow for more accurate temperature determination/robustness of temperatures being measured at the implant location which is known to increase accuracy by decreasing errors that may be associated with using only a single sensor at a location such as femoral artery.
Regarding claim 9, the limitations are met by Goedje in view of Najafi and Ganz, where Najafi teaches wherein the placing step comprises: assembling the wireless medical implant with an anchor (see entire document, especially Figures 10-11); using the anchor to position at least part of a portion of the wireless medical implant within the wall of the organ (see entire document, especially Figure 11, [0046]-[0047], [0055]); and deploying arms and legs of the anchor on opposite sides of the wall of the organ to secure the wireless medical implant within the wall of the organ (see entire document, especially Figure 11, [0046]-[0047], [0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known temperature sensor for another to obtain predictable results of measuring temperature over time in a cardiovascular system of a patient in order to monitor temperature during a thermodilution process and monitor temperature during other times which will allow for infection detections and other adverse situations to be measured in the patient, as well as repeatability of thermodilution measurements without the need to place a femoral artery catheter each time measurements are being conducted.
Regarding claim 10, the limitations are met by Goedje in view of Najafi and Ganz, where Najafi teaches wherein the arms and legs of the anchor clamp the wall therebetween (see entire document, especially Figures 10-11).
Regarding claim 11, the limitations are met by Goedje in view of Najafi and Ganz, where Najafi teaches wherein the anchor and the wireless medical implant are placed using a catheter (see entire document, especially [0039]).
Regarding claim 12, the limitations are met by Goedje in view of Najafi and Ganz, where Najafi teaches wherein the wireless medical implant or a second wireless medical implant additionally measures at least one physiological parameter chosen from the group consisting of pressure, acoustics, and oxygen content of the blood flowing through the organ (see entire document, especially [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known pressure sensor for another to obtain predictable results of measuring pressure over time in a cardiovascular system of a patient in order to monitor pressure during a thermodilution process and monitor pressure during other times which will allow for detections of other adverse situations to be measured in the patient, as well as repeatability of thermodilution measurements without the need to place a femoral artery catheter each time measurements are being conducted.
Regarding claim 13, the limitations are met by Goedje in view of Najafi and Ganz, where Najafi teaches wherein the wireless medical implant or a second wireless medical implant additionally measures pressure of the blood flowing through the organ (see entire document, especially [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known pressure sensor for another to obtain predictable results of measuring pressure over time in a cardiovascular system of a patient in order to monitor pressure during a thermodilution process and monitor pressure during other times which will allow for detections of other adverse situations to be measured in the patient, as well as repeatability of thermodilution measurements without the need to place a femoral artery catheter each time measurements are being conducted.
Regarding claim 14, the limitations are met by Goedje in view of Najafi and Ganz, where Najafi teaches wherein the method utilizes at least a second wireless medical implant that measures pressure of the blood flowing through the organ (see entire document, especially [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known pressure sensor for another to obtain predictable results of measuring pressure over time in a cardiovascular system of a patient in order to monitor pressure during a thermodilution process and monitor pressure during other times which will allow for detections of other adverse situations to be measured in the patient, as well as repeatability of thermodilution measurements without the need to place a femoral artery catheter each time measurements are being conducted.
Regarding claim 17, the limitations are met by Goedje in view of Najafi and Ganz, where Najafi teaches wherein the method utilizes at least a second wireless medical implant chosen from the group consisting of a pressure sensor, oxygen content sensor, impedance sensor, acoustic sensor, ultrasonic sensor, light sensor, infrared sensors (IR) sensor, chemical sensor, gas content sensor, blood sensor/analyzer, ECG, EKG, flow meter, heater, electrode, or pacing electrode (see entire document, especially [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known pressure sensor for another to obtain predictable results of measuring pressure over time in a cardiovascular system of a patient in order to monitor pressure during a thermodilution process and monitor pressure during other times which will allow for detections of other adverse situations to be measured in the patient, as well as repeatability of thermodilution measurements without the need to place a femoral artery catheter each time measurements are being conducted.
Regarding claim 18, the limitations are met by Goedje in view of Najafi and Ganz, where Goedje teaches the method is performed during at least one of the following medical settings: a pre-operative preparation, during an operation, during post op, within an intensive care unit, during a hospital stay, during an emergency visit, and during a doctor visit (see entire document, especially [0002] well-known to use by physician and in hospital setting).
Regarding claim 19, Goedje teaches a method of measuring cardiac output of a subject using a medical device (see entire document, especially Figures 1-2 [0023]), the method comprising: an end of the medical device containing a temperature transducer is exposed to blood flowing in the organ (see entire document, especially Figures 1-2, temperature sensor 21); introducing a substance into the blood flowing at a site so that the medical device is downstream of the site where the substance was introduced, the substance being at a lower temperature than the blood flowing through the organ (conventional thermodilution step, see entire document, especially Figures 1-2, [0019]); and continuously measuring cardiac output by continuously obtaining temperature measurements with the temperature transducer of  the medical device downstream of the site where the substance was introduced to generate of a thermodilution curve from which reproducible calculations of cardiac output are obtained (see entire document, especially Figures 1-2, [0022]-[0024]).
However, the limitations of the medical device being a wireless medical implant, assembling the wireless medical implant with an anchor; using the anchor to position at least part of a portion of the wireless medical implant in a wall of an organ of the subject such that an end of the wireless medical implant containing a temperature transducer is exposed to blood flowing in the organ; while the subject is in a seated or standing position and performing an activity comprising levels of exercise wirelessly obtaining the temperature data are not directly taught.
Applicant did not traverse the Official Notice of original claim 5, and thus the statement (“in the alternative OFFICAL NOTICE that the claimed alternative positions are well-known in the art for making diagnostic measurements” in reference to limitations of supine, seated, standing) has become applicant admitted prior art that the body position for measurement is seated or standing.
Najafi teaches a related system as it measures temperatures of a user (see entire document, especially [0028]), and teaches the medical device being a wireless medical implant, assembling the wireless medical implant with an anchor; using the anchor to position at least part of a portion of the wireless medical implant in a wall of an organ of the subject such that an end of the wireless medical implant containing a temperature transducer is exposed to blood flowing in the organ; wirelessly obtaining the temperature data (see entire document, especially [0012], [0028], Figures 10-11, [0055], claim 20, [0039], [0046]-[0047). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known temperature sensor for another to obtain predictable results of measuring temperature over time in a cardiovascular system of a patient in order to monitor temperature during a thermodilution process and monitor temperature during other times which will allow for infection detections and other adverse situations to be measured in the patient, as well as repeatability of thermodilution measurements without the need to place a femoral artery catheter each time measurements are being conducted.
Ganz teaches a related method, and includes teaches of monitoring continuous thermodilution curves (see Figure 2) of people at rest and during exercise (see title), where the exercise is in a seated position by way of bicycle ergometer (see p. 87 right column), and provides teachings that suggest femoral artery thermodilution measurements at exercise are effective the same as measurements for thermodilution at rest (see discussion p. 89 left column). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of measuring cardiac outputs of patients during exercise in order to stress test/assess the patient cardiac health/status with a reliable measurement.
Regarding claim 20, the limitations are met by Goedje in view of Najafi and Ganz, where the combination teaches wherein the end of the wireless medical implant contains a second temperature transducer that is exposed to blood flowing in the organ (see Najafi [0027] Illustrated in FIGS. 2a through 13 are monitoring systems and components thereof that implement one or more implantable sensors configured to be placed through an external wall of an internal organ for monitoring one or more physiological parameters within an internal cavity of the organ. [0028] For example, the transducer 62 could be configured to sense temperature, flow, acceleration, vibration, pH, conductivity, dielectric constant, and chemical composition, including the composition and/or contents of a biological fluid, for example, oxygen, carbon dioxide, glucose, gene, hormone, or gas content of the fluid), and the method further comprises wirelessly and continuously measuring cardiac output by wirelessly and continuously obtaining temperature measurements with the second temperature transducer to generate the thermodilution curve (see Goedje Figures 1-2, [0022]-[0024]; see Najafi [0012], [0028], Figures 10-11, [0055], claim 20, [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include more than one temperature sensor in the substituted monitoring system implant location in order to allow for more accurate temperature determination/robustness of temperatures being measured at the implant location which is known to increase accuracy by decreasing errors that may be associated with using only a single sensor at a location such as femoral artery.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goedje et al. (Goedje, US 2007/0287929) in view of Najafi et al. (Najafi, US 2009/0005656) and Ganz (Ganz et al., Measurement of Blood Flow in the Femoral Artery in Man at Rest and during Exercise by Local Thermodilution, Circulation, XXX, 7/1964, p. 86-89) as applied to claim 1 above, and further in view of Krivitski et al. (Krivitski, US 2002/0183632).
Regarding claim 4, the limitations are met by Goedje in view of Najafi, except the limitation of placing at least a second of the wireless medical implant in the wall of the organ farther downstream of the site where the substance was introduced; and obtaining additional temperature measurements with the second wireless medical implant are not directly taught.
Krivitski teaches it may be advantageous to measure temperature of thermodilution at multiple locations in order to increase the accuracy of the flow measurements (see entire document, especially [0035], [0051]). Such teaching with the modification of Goedje in view of Najafi would suggest to one of ordinary skill in the art to include multiple temperature sensor implants in the path to be tested of the femoral artery with motivation to have an increased accuracy of the cardiac output determination. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices in the same way by the inclusion of multiple temperature sensors and the related multiple processing of flow in order to improve the accuracy of the cardiac output determinations.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goedje et al. (Goedje, US 2007/0287929) in view of Najafi et al. (Najafi, US 2009/0005656) and Ganz (Ganz et al., Measurement of Blood Flow in the Femoral Artery in Man at Rest and during Exercise by Local Thermodilution, Circulation, XXX, 7/1964, p. 86-89) as applied to claim 1 above, and further in view of Zdeblick et al. (Zdeblick, US 2004/0220637).
Regarding claim 15, the limitations are met by Goedje in view of Najafi, except the limitations of wherein the wireless medical implant or a second wireless medical implant additionally measures acoustics of the blood flowing through the organ is not directly taught.
Zdeblick teaches a related system of measuring cardiovascular parameters inside a patient (see entire document, especially abstract Figures 1, 5), and teaches the usage of a wireless implant acoustic sensor to measure heart sounds (sere entire document, especially [0018], [0036], [0040], [0067], [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including an acoustic sensor to measure heart sounds in order to identify S1 and S2 noises for further processing of information related to such sounds as part of the Goedje additional processing, or as a standalone diagnostic assessment itself to gather more detailed indication of patient health.
Regarding claim 16, the limitations are met by Goedje in view of Najafi, except the limitations of wherein the method utilizes at least a second wireless medical implant that measures acoustics of the blood flowing through the organ is not directly taught.
Zdeblick teaches a related system of measuring cardiovascular parameters inside a patient (see entire document, especially abstract Figures 1, 5), and teaches the usage of a wireless implant acoustic sensor to measure heart sounds (sere entire document, especially [0018], [0036], [0040], [0067], [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including an acoustic sensor to measure heart sounds in order to identify S1 and S2 noises for further processing of information related to such sounds as part of the Goedje additional processing, or as a standalone diagnostic assessment itself to gather more detailed indication of patient health.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims filed 1/4/2022.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive and are moot in view of the updated rejections necessitated by amendments to the claims. Specifically, with regards to the arguments on continuous measurements the examiner respectfully disagrees with the position taken by applicant in view of the claims and the technology known. The claims are setting forth continuous measurement of temperature during fluid injection flow time periods which is how the common thermodilution curve generation occurs. This is common knowledge to standard thermodilution to measure temperature continuously while fluid is injected upstream in order to allow for thermodilution curve generation and thus cardiac output determinations as matches the explanations in the instant specification (i.e. replacing PAC sensors, but same processing as is common during the fluid injections) and reasonably teaches the claimed features. In regards to body position, applicant did not traverse the Official notice taken in the rejection of previous claim 5, as such, the various body positions (supine, sitting, standing) during measurements are considered to be applicant admitted prior art: “If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.” The rejections are respectfully maintained are presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791